Title: To Thomas Jefferson from Caldcleugh & Thomas, 27 September 1805
From: Caldcleugh & Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia Septr. 27. 1805
                  
                  On an Invoice of Charts lately recieved from John Hamilton Moore, (the Publisher) he makes a memorandum, requesting us to forward to you a small parcel in the case.—the case has been opened, & we find a long parcel directed to you, which we suppose to be a new Chart—as the Officers at the Custom House are very strict in having all parcels, that have no Invoice accompanying them, sent to the Custom House; this parcel has according to their orders been sent there—We have taken the Liberty of informing you thereof, presuming you may not have any advice of it, from Mr. Moore, & in order that you may direct it being sent on to you.—
                  We are Sir With respect Yr. obdt. Servts.
                  
                     Caldcleugh & Thomas 
                     
                  
               